     Case 1:15-cv-08725-GBD-RWL Document 245 Filed 09/13/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


UMB BANK, N.A., as Trustee,


                              Plaintiff,                   Case No. 15 Civ. 08725 (GBD)(JCF)

                      - against -                          Oral Argument Requested

SANOFI,

                              Defendant.




NOTICE OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AS TO COUNTS
          I, II AND VII OF THE SECOND AMENDED COMPLAINT


       PLEASE TAKE NOTICE THAT upon the accompanying Plaintiff’s Memorandum of

Law in Support of Its Motion for Summary Judgment as to Counts I, II and VII of the Second

Amended Complaint, the Declaration of Adam S. Mintz in Support of Plaintiff’s Motion for

Summary Judgment as to Counts I, II and VII of the Second Amended Complaint, dated Sep-

tember 13, 2019, and the exhibits attached thereto, and the Statement of Undisputed Material

Facts in Support of Plaintiff’s Motion for Summary Judgment as to Counts I, II and VII of the

Second Amended Complaint, Plaintiff UMB Bank, N.A., as Trustee, will, and hereby does,

move this Court before the Honorable George B. Daniels, United States District Judge, United

States District Court for the Southern District of New York, Daniel Patrick Moynihan United

States Courthouse, 500 Pearl Street, New York, New York 10007, at a date and time to be de-

termined by this Court, for an order pursuant to Rule 56 of the Federal Rules of Civil Procedure

granting Plaintiff’s Motion for Summary Judgment as to Counts I, II and VII of the Second

Amended Complaint, including ordering Sanofi:
      Case 1:15-cv-08725-GBD-RWL Document 245 Filed 09/13/19 Page 2 of 2



    (i)     as to Count I, to pay the Trustee $1 per CVR plus prejudgment interest at the contract
            Breach Interest Rate1 from January 28, 2014;

    (ii)    as to Count II, to pay the Trustee $2 per CVR plus prejudgment interest at the con-
            tract Breach Interest Rate from March 11, 2016;

    (iii)   as to Count VII: to pay the Trustee $1 per CVR plus prejudgment interest at the con-
            tract Breach Interest Rate from January 30, 2012.

The Trustee prays that the Court grant such other and further relief as it deems just and proper.

Dated: September 13, 2019                  Respectfully submitted,

                                           CAHILL GORDON & REINDEL LLP


                                           By:    s/ Charles A. Gilman
                                              Charles A. Gilman
                                              Tammy L. Roy
                                              Jonathan D. Thier
                                              Michael B. Weiss
                                              Adam S. Mintz
                                              Brent L. Andrus
                                              Margaret A. Barone
                                              Caroline Saucier
                                           80 Pine Street
                                           New York, NY 10005-1702
                                           (212) 701-3000

                                           Attorneys for Plaintiff UMB Bank, N.A., as Trustee




1
  As set forth in Plaintiff’s Memorandum of Law in Support of Its Motion for Summary Judgment as to
Counts I, II and VII of the Second Amended Complaint, Breach Interest Rate is defined as the interest
rate to be applied to payments due to the CVR holders in the event of a breach as defined in the CVR
Agreement § 1.1 and is defined to mean “a per annum rate equal to the prime rate of interest quoted by
Bloomberg, or similar reputable data source, plus three percent (3%), calculated daily on the basis of a
three hundred sixty-five (365) day year or, if lower, the highest rate permitted under applicable law.”

                                                   2
